DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Flammer in view of Bovankovich does not disclose the meter electronics communicatively coupled to the first meter assembly and the second meter assembly. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Flammer clearly teaches the same concept as presented by the claims. Flammer discloses in FIG. 1C is a generalized block diagram of a utility network 170 that may be used to implement embodiments of the present invention, wherein the utility network 170 may include: one or more electronic devices 171, or nodes technically equivalent to the first meter assembly and the second meter assembly (fig 1C:171, par[0035], [0044]), one or more of the access points (Aps) 173 technically equivalent to the electronics (fig 1C:173, par[0031]), wherein the APs in turn may be linked to one or more back office system (BOS) 150 technically equivalent to the first and second hosts via one or more networks 110, typically Wide Area Networks (WANs)) (fig 1C:175, par[0031], [0037], [0038], [0044]). In fig 1C, Flammer discloses the communication coupling of the electronics to the first and second meter assemblies and the first and second hosts. Within the same field of endeavor, Bovankovich discloses the meter electronics (fig 1:102, par[0016], [0036]: device 102 communicates with meters 100 to receive data and communicates the data through network 110).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Flammer discloses a method of communicating with two or more hosts, the method comprising: transmitting a first communication from a first host (fig 1C:175, par[0031], [0037], [0038], [0044]) to an electronics to request information from a first meter assembly (fig 1C:171, par[0035], [0044]) via the electronics (fig 1C:173, par[0031]); and transmitting a second communication from a second host (fig 1C:175, par[0031], [0037], [0038]:) to the electronics to request information from a second meter assembly (fig 1C:171, par[0035]) via the electronics (fig 1C:173, par[0031]); wherein the first communication includes a first address associated with the first meter assembly (par[0043], [0044]) and the second communication includes a second address associated with [[a]] the second meter assembly (par[0043], [0044]). Within the same field of endeavor, Bovankovich discloses the meter electronics (fig 1:102, par[0016], [0036]: device 102 communicates with meters 100 to receive data and communicates the data through network 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  
Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685